PER CURIAM.
In his petition for review the taxpayer raises two questions, (1) as to his right to a deduction for expenses, incurred in 1935 and 1936, which he claims were ordinary and necessary in carrying on his trade or business, and (2) his right to a deduction for loss on stock which he asserts was determined by the dissolution of the issuing corporation in 1936. Upon sufficient evidence, the Board of Tax Appeals found the facts as to both matters against the petitioner and applied thereto the pertinent law. We have no reason either to interfere with the Board’s findings or to disapprove of its ' application of the law to the facts found.
The decision of the Board of Tax Appeals is, therefore, affirmed.
CLARK, Circuit Judge, took no part in the decision of this case.